Citation Nr: 1543978	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  08-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent, from June 1, 2010 to June 12, 2015, and a rating in excess of 40 percent since, for service-connected degenerative arthritis and degenerative disc disease, with disc herniation, of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from December 1998 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan. 

In August 2012, the Board denied the claim of entitlement to a higher initial rating for service-connected moderate degenerative arthritis and degenerative disc disease with disc herniation, evaluated as 10 percent disabling beginning June 3, 2007; 100 percent disabling beginning January 21, 2010; and 20 percent disabling beginning June 1, 2010.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2013 Court order, issued pursuant to a joint motion for remand between counsel for the Veteran and counsel for the Secretary of Veterans Affairs (Secretary), the Court vacated and remanded the Board's previous decision with respect to only the denial of a rating higher than 20 percent since June 1, 2010. 

Thereafter, the claim was remanded in May 2014, in order to comply with the Court's joint motion.  The claim was again remanded in March 2015.  

In July 2015, the RO issued a rating decision increasing the Veterna's disability rating to 40 percent, effective from June 12, 2015.  


FINDINGS OF FACT

1.  From June 1, 2010, to June 12, 2015, the Veteran's low back disability was characterized by flexion limited to 45 degrees, including consideration of pain on motion.  There is evidence of favorable ankylosis of the entire thoracolumbar spine.  In addition, there is no evidence the Veteran suffered from incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period.  

2.  Since June 12, 2015, the Veteran's low back disability has been manifested by flexion limited to 40 degrees, including consideration of pain on motion.  There is no evidence of unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.  There is no evidence the Veteran suffered from incapacitating episodes having a total duration of at least 6 weeks during the past 12 months


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating in in excess of 20 percent for the period from June 1, 2010, to June 12, 2015, for service-connected degenerative arthritis and degenerative disc disease, with disc herniation, of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2015). 

2.  The criteria are not met for a disability rating in excess of 40 percent since June 12, 2015, for service-connected degenerative arthritis and degenerative disc disease, with disc herniation, of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA through letters sent in June 2007 and April 2008, prior to the initial adjudication of the rating decision on appeal.  These letters also advised the Veteran of the evidence and information necessary to substantiate his claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Additionally, the Veteran has been afforded numerous VA examinations pertaining to the claims.  Relevant to the temporal focus of this appeal, examinations were conducted in February 2010, March 2012, July 2014, and June 2015.  Further, the July 2014 and June 2015 examinations were conducted pursuant to the Board's remand directives dated in May 2014 and March 2015, respectively.  To this extent, it is noted that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Board initially found that the July 2014 examination was not in accordance with its remand directives, the subsequent June 2015 examination is adequate in order to evaluate the Veteran's claim as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that this examination report of record is adequate to adjudicate the Veteran's claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claim.

Evidence and Analysis 

The Board has reviewed all the evidence in the appellant's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 
4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As noted in the Introduction, the relevant temporal focus for this appeal is the Veteran's entitlement to a disability rating in excess of 20 percent from June 1, 2010, to June 12, 2015, and a rating in excess of 40 percent since.  By way of history, the Board notes that a March 2010 rating decision, the RO determined that the Veteran was entitled to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for convalescence following surgery of the lumbosacral spine, from January 21, 2010 to February 28, 2010.  The RO further noted that from March 1, 2010, the Veteran's 10 percent rating for his service-connected low back disability would be reinstated.

In April 2010, May 2011, and September 2011 rating actions, the RO granted extensions of the Veteran's temporary 100 percent evaluation ultimately through May 31, 2010, followed by the reinstatement of the 10 percent rating (effective June 1, 2010) for his low back disability.  In this regard, the Veteran submitted evidence showing that the date that he was allowed to return to work was repeatedly extended.  Ultimately, the Veteran did not return to work until May 10, 2010.  

The Veteran's low back disability is rated pursuant to DC 5243, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2015).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period; and, a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5243.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

Following the reinstatement of his 20 percent rating, effective from June 1, 2010, RO received a letter from the Michigan Air National Guard in February 2012 that was dated in October 2011.  In the letter, an associate health technician informed the Veteran that he had been found to be medically disqualified from worldwide duty and was no longer authorized to perform any further military duties. In an attached medical summary, it was noted that the Veteran had low back pain emanating from herniated discs.  He had undergone a surgical attempt to correct that defect, but had two remaining disc herniations and persistent symptoms of pain.  According to the Veteran's treating physician, the Veteran's condition was consistent with a post-laminectomy syndrome that could require future surgeries.  The treating physician opined that the Veteran's symptoms were exacerbated by the requirements of military duty and that the Veteran would benefit from a relatively sedentary life style. 

For the initial period on appeal, the Veteran was scheduled for a VA examination in April 2011.  At that time, the examiner stated that he had reviewed the Veteran's claims folder.  The Veteran stated that for the past five to 10 years, he had worked as a fire inspector.  Following the physical examination, the examiner diagnosed the Veteran with post-surgical laminectomy at L5-S1.  Due to the Veteran's low back disability, he had been assigned different duties at his employment.  In regard to the effects of the Veteran's low back disability on his occupational activities, the examiner stated that the Veteran had decreased mobility, pain, and problems lifting and carrying.  In regard to the impact of the Veteran's low back disability on his usual daily activities, the Veteran indicated that he limited his physical activities to cooking.  He noted that he could drive a car. 

Following this April 2011 VA examination, the RO determined that the examination was inadequate because the examiner did not provide range of motion limitation test results.  Thus, in March 2012, another VA examination was conducted by the same examiner who had performed the April 2011 examination. 

Upon physical examination of the Veteran's lumbosacral spine, in regard to range of motion, flexion was to 45 degrees; extension was to 20 degrees; lateral flexion was to 20 degrees, bilaterally; and rotation was to 20 degrees, bilaterally.  There was pain with range of motion.  Following repetitive-use testing with three repetitions, the aforementioned range of motion measurements remained the same.  However, the examiner stated that the Veteran had additional limitation of range of motion and functional loss of the thoracolumbar spine in the form of less movement than normal, more movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  The Veteran did not have tenderness or pain to palpation of the lumbar spine.  He did have guarding and/or muscle spasm. However, they did not result in abnormal gait or spinal contour.  There was no muscle atrophy and muscle strength was normal.  Reflexes of the knees and ankles were 2+, bilaterally.  The sensory examination was normal.  Straight leg test was negative, bilaterally.  The Veteran did not have any radicular pain or any other neurologic abnormalities such as bowel or bladder problems.  The examiner noted that the Veteran had intervertebral disc syndrome.  According to the examiner, the Veteran had experienced incapacitating episodes of intervertebral disc syndrome necessitating bed rest prescribed by a physician in the past 12 months, but the total duration of the incapacitating episodes was less than one week.  The Veteran did not use any assistive devices.  

Finally, in response to the question of whether the Veteran's thoracolumbar spine disability had an impact on his ability to work, the examiner responded "yes."  The examiner noted that the Veteran had been recently medically discharged from the Air National Guard due to his low back disability.  In addition, the Veteran's low back pain with decreased range of motion impaired him from excessive physical activity. 

Pursuant to the requirements of the July 2013 Joint Motion, it was determined that the March 2012 VA examination report, while supportive of a worsening in symptomatology, was contradictory and inadequate to resolve the issue on appeal.  Specifically, it was noted that the report of examination found that additional limitation in range of motion was present subsequent to repetitive-use testing; however, the examiner did not note the specific limitation to motion in the narrative portion of the examination report.  It was noted that "less movement than normal," "more movement than normal," "weakened movement," "pain on movement," and "disturbance of locomotion" were all contributing factors to additional limitation of range of motion after repetitive-use testing.  Nonetheless, the examiner did not provide the degree of additional limitation, and thus, the Court determined that the examination report, while showing greater limitation after repeated usage of the back, was not adequate to resolve the appeal and should not have been relied upon by the Board.  Therefore, in May 2014, the Board remanded the claim for a new examination that noted the specific degree limitations to range of motion associated with repetitive use testing. 

This requested examination was conducted in July 2014.  The VA examiner provided diagnoses of degenerative arthritis of the lumbar spine and IVDS, without any incapacitating episodes over the past 12 months.  The Veteran noted low back pain, left leg pain, and paresthesias of the left leg at night when sleeping.  The examiner also noted the reports of pain and difficulty with sports, bending, lifting, and standing and sitting for long periods.  However, it was also noted the Veteran was currently employed as a fire inspector.  The examiner concluded that the Veteran's back disability does not impact his ability to work.  No further comment was provided.  

Upon physical examination, the examiner noted there was no report of flare ups.  Range of motion testing revealed flexion to 50 degrees, with pain at 45 degrees; extension to 20, with pain at the endpoint; right lateral extension to 20 degrees, with pain at the endpoint; left lateral extension to 25 degrees, with pain at the endpoint; and, right and left lateral rotation to 25 degrees, with pain at the endpoints.  The examiner noted the Veteran was able to perform three repetitions, with no additional limitation of motion following repetitive use testing.  The examiner also found evidence of muscle spasms not resulting in abnormal gait.  Muscle strength testing, deep tendon reflex, and the sensory examinations were all normal, and straight leg raising was negative, bilaterally.  The examiner provided a diagnosis of mild left lower extremity radiculopathy, characterized by numbness and parasthesia.  There was no other indication of neurological impairments, including bowel or bladder impairment.  

In the March 2015 Board remand, the Board found that the July 2014 VA examiner noted there was no additional limitation of motion following repetitive use testing, but the March 2012 VA examination did note additional limitation.  Therefore, the Board determined that the July 2014 examination was not sufficient to resolve the issue on appeal and again remanded the claim for additional development.  

In compliance with the Board's remand directives, the Veteran was again afforded a VA examination in June 2015.  The Veteran's statements as to the current severity of his back disability were largely repetitive of the prior examinations.  He did also state that he is unable to perform physical duties due to his back condition, including difficulty sleeping.  As in the previous examination, the Veteran denied flare-ups.  Range of motion testing revealed flexion to 50 degrees; extension to 10; right and left lateral extension to 20 degrees; and, right and left lateral rotation to 20 degrees.  The examiner noted there was pain associated with the movements.  Further, the Veteran was able to perform three repetitions, with only additional limitation of motion of flexion to 40 degrees and extension to 5 degrees.  The examiner also found evidence of localized tenderness or pain on palpation, and guarding or muscle spasms resulting in an abnormal gait.  Muscle strength testing, deep tendon reflex, and the sensory examinations were all normal, and straight leg raising was negative, bilaterally.  The examiner provided a diagnosis of moderate left lower extremity radiculopathy, characterized by numbness.  There was no other indication of neurological impairments, including bowel or bladder impairment.  As for employability, the Veteran states that he delegates the physical duties of his employment to others because he cannot perform any physical duties.  No further comment was provided.  

Finally, the examiner also confirmed the prior diagnoses of degenerative arthritis and IVDS.  However, the examiner also noted the Veteran suffered from incapacitating episodes of bed rest having a total duration of at least four weeks but less than six weeks during the past 12 months.  The examiner provided this finding based on the Veteran's statements, without physician documentation.   

In response to the Board's specific question as to why the March 2012 VA examiner found additional limitation of motion following repetitive testing and the July 2014 VA examiner did not, the examiner was unable to provide an opinion.  He further stated that to opine as to what the degree of additional limitation of motion following repetitive-use testing was at the time of the 2012 examination would be pure speculation.  

In this case, the Board determines that the evidence preponderates against the Veteran's claim for a disability rating in excess of 20 percent for his service-connected low back disability for the period of June 1, 2010, to June 12, 2015.  In particular, the Board acknowledges the Veteran's complaints of chronic back pain, which the record clearly documents.  However, the Veteran's flexion was limited, at most, to 45 degrees.  See March 2012 VA examination.  

Further, for the period since June 12, 2015, the evidence of record does not support a finding that the Veteran is entitled to the next higher 50 percent rating for his service-connected lumbar spine disability.  In this regard, the Board notes that the Veteran's range of motion is indeed limited, as described above.  However, there was no indication of favorable ankylosis as is required for a 50 percent rating.  

For the each period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2015) and 4.45 (2015).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2015), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

For the period of June 1, 2010, to June 12, 2015, despite the Veteran's complaints of pain, his flexion was noted to be, at its worst, 45 degrees, as seen during the March 2012 VA examination.  For the period since June 12, 2015, the Veteran's flexion was noted to be 40 degrees, at its worst, as noted in the June 2015 VA examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Here, the several VA compensation examinations did reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc., but this is already contemplated by the range of motion measurements set forth in the report.  Thus, a higher rating is not warranted based on limitation of motion even with consideration of painful motion and other factors.

The Veteran's representative asserted, in an August 2015 Appellant Brief, that the June 2015 VA examination is inadequate because the examiner did not explore the question of severity during flare-ups versus baseline symptoms.  The Board disagrees.  In the VA examination in question, as well as the earlier VA examination in July 2014, the Veteran specifically denied flare-ups; it is accordingly fully understandable that the examiner did not "explore" the question.

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  For the initial period on appeal, the Board recognizes that in the March 2012 VA examination report, the examiner noted that the Veteran's low back disability had been manifested by incapacitating episodes or symptoms necessitating bed rest prescribed by a physician. However, the examiner stated that such episodes were less than one week in duration.  That period of time only equates to only a 10 percent rating.  Thus, an increased rating for the low back disability is not warranted under the Formula for Incapacitating Episodes for the period of June 1, 2010, to June 12, 2015.

Similarly, the June 2015 VA examiner found that the Veteran suffered from incapacitating episodes of bed rest having a total duration of at least four weeks but less than six weeks during the past 12 months.  The examiner provided this finding based on the Veteran's statements, without physician documentation.  Regardless, this finding equates to only a 40 percent rating, which the Veteran is currently assigned.  Thus, an increased rating for the low back disability is not warranted under the Formula for Incapacitating Episodes for the period since June 12, 2015.

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  

Concerning this, the Board recognizes that the Veteran experiences pain radiating to his left leg.  In additional, this symptom has been separately rated in a March 2010 rating action where a separate 10 percent disability rating was granted for left lower extremity radiculopathy, effective from October 7, 2009.  Aside from the radiculopathy of the left lower extremity, the medical evidence does not show additional neurologic impairment on and after June 1, 2010, including but not limited to bowel and bladder impairment.

The Board is also aware of the argument set forth by the Veteran's representative in his August 2015 Post-Remand Brief that the left lower extremity radiculopathy warrants a 10 percent rating.  However, the Veteran's left lower extremity radiculopathy is currently rating at 10 percent.  Further, in Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc) the Court recognized that VA has broad discretion to dismember a claim and adjudicate the pieces in jurisdictionally separate proceedings.  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("Bifurcation of a claim generally is within VA's discretion.").  Here, as in Tyrues, VA separately adjudicated the Veteran's entitlement to a separate disability rating for left lower extremity radiculopathy in the March 2010 rating decision.  The Veteran has not filed a notice of disagreement with the findings of that rating decision.  Therefore, the Board need not consider whether the Veteran is entitled to a higher rating for service connected left lower extremity radiculopathy.  

Therefore, in summation, the Board finds for the period from June 1, 2010, to June 12, 2015, the Veteran's service-connected moderate degenerative arthritis and degenerative disc disease with disc herniation has been manifested by pain and limitation of motion.  However, it has not shown to be productive of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  The Veteran does not have ankylosis in the thoracolumbar spine.  In addition, although the Veteran's low back disability has been manifested by incapacitating episodes or symptoms necessitating bed rest prescribed by a physician, the duration has only been for less than one week.  Moreover, the medical evidence does not show additional neurological impairment (aside from radiculopathy of the left lower extremity, rated 10 percent), including but not limited to bowel and bladder impairment.

Similarly, for the period since June 12, 2015, the evidence of record shows his low back disability has continued to be manifested by limitation of motion and pain.  However, it does not show that he suffers from ankylosis of either the thoracolumbar or entire spine.  He also does not suffer from incapacitating episodes having a duration of at least 6 weeks in a 12 month period.  There is also no evidence of additional neurological impairment other than the left lower extremity radiculopathy.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's disability of the thoracolumbar spine is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's thoracolumbar spine disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.   Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his low back disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements throughout the course of his appeal with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

In addition, the Board finds that consideration of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted, as the record shows that he has been employed during the period on appeal.  In that regard, the Veteran's representative asserted in the August 2015 Appellant Brief that the Veteran's employment as a volunteer firefighter suggests working in a sheltered environment for minimal pay, and that it is "quite doubtful" the Veteran would be retained by a fully professional company.  In that regard, the representative cited personal acquaintances who are volunteer firefighters on an unpaid basis.  The Board disagrees with the representative's conclusion.  The Board cannot accept that being a volunteer firefighter is somehow a "sheltered" occupation; absent evidence to the contrary the Board finds that working as a volunteer firefighter, whether or not the position is paid, shows the physical and mental capacity for gainful employment.  In assessing entitlement to TDIU the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In view of the foregoing, the Board finds that there is a preponderance of evidence against a rating in excess of 20 percent for moderate degenerative arthritis and degenerative disc disease with disc herniation from June 1, 2010, to June 12, 2015, and a rating in excess of 40 percent since.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the aforementioned claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49 (1990).

ORDER

A disability rating in excess of 20 percent for degenerative arthritis and degenerative disc disease with disc herniation from June 1, 2010, to June 12, 2015, and a disability rating in excess of 40 percent from that date, is denied.  




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


